Citation Nr: 0105987	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to secondary service connection for hearing 
loss of the right ear.  

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from December 1978 to 
April 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that determination, the RO denied the 
claim for an increased rating for hearing loss in the left 
ear and continued the noncompensable evaluation.  The RO also 
denied the veteran's claim for service connection for hearing 
loss in the right ear.  

The issue of entitlement to an increased (compensable) rating 
for left ear defective hearing will be held in abeyance 
pending development required on the issue of entitlement to 
secondary service connection for right ear defective hearing.  


REMAND

To the extent that there are contentions of record concerning 
service connection for right ear defective hearing, they 
relate to the issue of secondary service connection, and not 
primary service connection.  On one of two VA Forms 21-4138, 
executed by the veteran and dated on March 26, 1998, she 
stated that her worsening decreased hearing in her left ear 
was causing her right ear to work harder, and had caused a 
hearing loss in her right ear.  In another VA Form 21-4138, 
dated on March 12, 1999, which the veteran styled a notice of 
disagreement, she stated that extreme loss of hearing in her 
left ear has caused the hearing problem in the right ear.  
These comments were not thereafter altered by the veteran or 
her representative.  However, the RO denied primary service 
connection for right ear defective hearing.  The matter of 
secondary service connection was not addressed in the August 
1998 rating action.  The statement of the case cited the 
regulation on secondary service connection in addition to 
laws and regulations on primary service connection, and did 
offer one sentence to the effect that there is no competent 
evidence of record indicating that hearing loss in the right 
ear is secondary to or aggravated by hearing loss in the 
right ear.  

In any event, the issue of secondary service connection for 
right ear defective hearing must now be developed pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

On VA audiometric examination in June 1999, the veteran 
exhibited recognizable right ear defective hearing pursuant 
to the provisions of 38 C.F.R. § 3.385 (2000).  

The case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records reflecting 
treatment for defective hearing in one or 
both ears.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.  

2.  The RO should accord the veteran a VA 
otolaryngological examination to 
determine the nature and etiology of the 
veteran's right ear hearing loss.  The 
entire claims folder, to include a 
complete copy of this REMAND should be 
available to and be reviewed by the 
examiner.  All clinical findings should 
be reported in detail.  The examiner 
should provide an opinion as to whether 
it is as least as likely as not that 
hearing loss in the right ear is caused 
by her service connected left ear hearing 
loss and whether it is at least as likely 
as not that her service connected left 
ear hearing loss results in an increase 
in severity of her right ear hearing 
loss.  

3.  The veteran should be accorded a VA 
audiometric examination to determine the 
severity of her service-connected hearing 
loss in the left ear.  Audiometric 
findings for both ears and speech 
recognition for both ears should be 
reported so as to ensure that the medical 
record is complete as regards both issues 
on appeal.  

4.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

5.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto. 

The purpose of this REMAND is to accomplish additional 
development, to ensure due process of law, and to comply with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



